Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response including amendment has been carefully considered.  The indefiniteness rejection under section 112(b) is withdrawn in view of the amendment to the claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6,14 and 15 of copending Application No. 16/605069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claim, as currently amended, in the reference application do not explicitly recite that the zeolitic starting material is limited to a ratio of Y02:X203 of no more than 20, the embodiment of the disclosure upon which they are supported (Example 1 of 16/605069) teaches a silica to alumina ratio of 8.7. This embodiment employs a synthesis temperature of 140 C, NaOH, a CHA zeolite to colloidal silica ratio of about 2, a CHA zeolite to water ratio of about 0.017, a CHA zeolite to N,N-dimethyl 3,5-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Instant claims 9-11 have been excluded from this rejection as the reference application include "M" in the synthesis process removing the motivation for one of ordinary skill in the art from adding it the for product formed in a supporting step.

Applicant’s response argues that “the Office improperly relies upon the specification of the '069 application.  As the Office acknowledges, the claims of the '069 application do not explicitly recite that the zeolitic starting material is limited to a ratio of YO2:X2O3 of no more than 20.”  The claims of the copending application are broader than the instant claims in that it does not limit the ratio of YO2:X2O3 but, they do include the ratio of “no more than 20” within their scope.  Therefore,  the subject matter disclosed in the reference application does fall within the scope of a reference claim and can be used to construe the claim in the context of a nonstatutory double patenting analysis consistent with M.P.E.P. § 804 (B)(2)(a).  “[T]hose portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  As pointed out in the previous office action,  Example 1 of the copending specification constitutes “an 

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6,14 and 15 of copending Application No. 16/605069 (reference application) in view of Mauro et al. The difference between the claims of the reference application and claim 14 is the process of using the product formed in the selective catalytic reduction of nitrogen oxides in an exhaust gas stream. The secondary reference teaches that AEI zeolites are useful as SCR catalysts. It would have been obvious to one of ordinary skill in the art to employ the AEI zeolite of the copending invention in an SCR process for that reason.
Applicant’s response argues that Mauro et al fail to cure the deficiencies that argued with respect to the reference application.  This is not found persuasive, as the base rejection has not been shown to be deficient.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6,14 and 15 of copending Application No. 16/605069 (reference application) in view of Dusselier et al. The difference between the claims of the reference application and claim 14 is the process of using the product formed in a Cl to olefin conversion process. The secondary reference teaches that AEI zeolites are useful as MTO 
Applicant’s response argues that Dusselier et al fail to cure the deficiencies that argued with respect to the reference application.  This is not found persuasive, as the base rejection has not been shown to be deficient.

Instant claims 9-11 recite a process wherein a metal “M” is supported on the zeolitic material having framework type AEI.  ( “Supporting” is construed, consistent with the specification, as a positive method step wherein the metal is added to the zeolitic material).  Neither the claims of the copending application, nor the disclosure supporting those claims is directed to the process wherein the metal “M” is added to the zeolitic material after it is in the form of the AEI framework type.  For this reason, claims 9-11 are objected to, but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732